UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-05569 Franklin Universal Trust (Exact name of registrant as specified in charter) One Franklin Parkway, San Mateo, CA 94403-1906 (Address of principal executive offices) (Zip code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code: (650) 312-2000 Date of fiscal year end: 8/31 Date of reporting period: 11/30/13 Item 1. Schedule of Investments. Franklin Universal Trust Statement of Investments, November 30, 2013 (unaudited) Country Shares Value Common Stocks and Other Equity Interests 39.1% Energy 1.5% Spectra Energy Corp. United States 92,350 $ 3,098,343 Materials 2.4% BHP Billiton PLC, ADR United Kingdom 25,185 1,528,226 Freeport-McMoRan Copper & Gold Inc., B United States 80,380 2,788,382 a,b NewPage Corp., Litigation Trust United States 1,200,000 — a NewPage Holdings Inc. United States 4,800 434,400 4,751,008 Transportation 0.1% a CEVA Holdings LLC United Kingdom 179 174,944 Utilities 35.1% Alliant Energy Corp. United States 40,000 2,060,000 American Electric Power Co. Inc. United States 75,000 3,529,500 CenterPoint Energy Inc. United States 169,800 3,978,414 CMS Energy Corp. United States 65,000 1,725,100 Consolidated Edison Inc. United States 42,000 2,318,820 Dominion Resources Inc. United States 100,000 6,491,000 DTE Energy Co. United States 25,000 1,668,500 Duke Energy Corp. United States 92,520 6,472,699 Edison International United States 75,000 3,465,750 Entergy Corp. United States 50,000 3,094,500 Exelon Corp. United States 55,000 1,480,050 FirstEnergy Corp. United States 60,000 1,957,800 Great Plains Energy Inc. United States 70,000 1,661,800 NextEra Energy Inc. United States 50,000 4,229,500 PG&E Corp. United States 50,000 2,018,500 Pinnacle West Capital Corp. United States 70,000 3,735,200 PPL Corp. United States 80,000 2,456,800 Public Service Enterprise Group Inc. United States 45,000 1,471,050 Sempra Energy United States 50,000 4,422,000 The Southern Co. United States 108,500 4,408,355 UIL Holdings Corp. United States 40,000 1,501,200 Westar Energy Inc. United States 60,000 1,881,600 Wisconsin Energy Corp. United States 40,000 1,670,800 Xcel Energy Inc. United States 60,000 1,681,200 69,380,138 Total Common Stocks and Other Equity Interests (Cost $49,985,146) 77,404,433 Convertible Preferred Stocks 0.2% Transportation 0.2% a CEVA Holdings LLC, cvt. pfd., A-1 United Kingdom 6 5,700 a CEVA Holdings LLC, cvt. pfd., A-2 United Kingdom 388 368,990 Total Convertible Preferred Stocks (Cost $587,093) 374,690 Preferred Stocks (Cost $290,000) 0.2% Diversified Financials 0.2% GMAC Capital Trust I, 8.125%, pfd. United States 11,600 311,344 Principal Amount * Corporate Bonds 87.7% Automobiles & Components 1.2% The Goodyear Tire & Rubber Co., senior note, 6.50%, 3/01/21 United States 1,100,000 1,171,500 c International Automotive Components Group SL, senior secured note, 144A, 9.125%, 6/01/18 United States 1,100,000 1,155,000 2,326,500 Banks 1.5% CIT Group Inc., senior note, 5.375%, 5/15/20 United States 500,000 536,250 5.00%, 8/15/22 United States 1,200,000 1,193,126 c 144A, 6.625%, 4/01/18 United States 300,000 340,500 Quarterly Statement of Investments | See Notes to Statement of Investments. Franklin Universal Trust Statement of Investments, November 30, 2013 (unaudited) (continued) Royal Bank of Scotland Group PLC, sub. note, 6.125%, 12/15/22 United Kingdom 900,000 919,125 2,989,001 Capital Goods 2.2% c Abengoa Finance SAU, senior note, 144A, 8.875%, 11/01/17 Spain 1,500,000 1,597,500 Meritor Inc., senior note, 10.625%, 3/15/18 United States 1,200,000 1,299,000 Navistar International Corp., senior note, 8.25%, 11/01/21 United States 900,000 929,250 c Zachry Holdings Inc., senior note, 144A, 7.50%, 2/01/20 United States 600,000 628,500 4,454,250 Commercial & Professional Services 1.6% c ADS Waste Holdings Inc., senior note, 144A, 8.25%, 10/01/20 United States 1,500,000 1,593,750 c Algeco Scotsman Global Finance PLC, senior secured note, first lien, 144A, 8.50%, 10/15/18 United Kingdom 900,000 969,750 c,d Igloo Holdings Corp., senior note, 144A, PIK, 8.25%, 12/15/17 United States 500,000 511,875 3,075,375 Consumer Durables & Apparel 3.2% KB Home, senior bond, 7.50%, 9/15/22 United States 1,100,000 1,163,250 senior note, 7.00%, 12/15/21 United States 300,000 310,500 M/I Homes Inc., senior note, 8.625%, 11/15/18 United States 900,000 976,500 c SIWF Merger Sub Inc./Springs Industries Inc., senior secured note, 144A, 6.25%, 6/01/21 United States 300,000 302,250 Standard Pacific Corp., senior note, 6.25%, 12/15/21 United States 700,000 718,375 c Taylor Morrison Communities Inc./Monarch Communities Inc., senior note, 144A, 7.75%, 4/15/20 United States 492,000 541,200 5.25%, 4/15/21 United States 400,000 387,000 Toll Brothers Finance Corp., senior bond, 5.625%, 1/15/24 United States 600,000 603,000 Visant Corp., senior note, 10.00%, 10/01/17 United States 1,400,000 1,316,000 6,318,075 Consumer Services 3.5% Caesars Entertainment Operating Co. Inc., first lien, 9.00%, 2/15/20 United States 300,000 293,250 senior secured note, 11.25%, 6/01/17 United States 1,500,000 1,530,000 ClubCorp Club Operations Inc., senior note, 10.00%, 12/01/18 United States 674,000 754,880 c,e Fontainebleau Las Vegas, 144A, 11.00%, 6/15/15 United States 1,600,000 160 c Landry's Inc., senior note, 144A, 9.375%, 5/01/20 United States 900,000 985,500 MGM Resorts International, senior note, 6.875%, 4/01/16 United States 1,200,000 1,332,000 7.50%, 6/01/16 United States 800,000 906,000 c Paris Las Vegas Holding LLC, senior secured note, first lien, 144A, 8.00%, 10/01/20 United States 300,000 308,250 Pinnacle Entertainment Inc., senior sub. note, 7.75%, 4/01/22 United States 200,000 219,000 c PNK Finance Corp., senior note, 144A, 6.375%, 8/01/21 United States 500,000 518,750 6,847,790 Diversified Financials 4.5% Ally Financial Inc., senior note, 5.50%, 2/15/17 United States 600,000 652,145 E*TRADE Financial Corp., senior note, 6.375%, 11/15/19 United States 800,000 860,000 c General Motors Financial Co. Inc., senior note, 144A, 3.25%, 5/15/18 United States 400,000 402,000 GMAC Inc., sub. note, 8.00%, 12/31/18 United States 200,000 239,000 International Lease Finance Corp., senior note, 8.25%, 12/15/20 United States 300,000 357,000 c senior secured note, 144A, 6.75%, 9/01/16 United States 1,200,000 1,342,500 f JPMorgan Chase & Co., junior sub. bond, 6.00% to 8/01/23, FRN thereafter, Perpetual United States 900,000 870,750 c Neuberger Berman Group LLC/Finance Corp., senior note, 144A, 5.875%, 3/15/22 United States 700,000 721,000 c Nuveen Investments Inc., senior note, 144A, 9.50%, 10/15/20 United States 900,000 888,750 c Provident Fund Associates LP/Finance Corp., senior note, 144A, 6.75%, 6/15/21 United States 600,000 612,000 SLM Corp., senior note, 8.45%, 6/15/18 United States 900,000 1,051,875 5.50%, 1/15/19 United States 800,000 830,611 8,827,631 Energy 23.5% Access Midstream Partner LP/ACMP Finance Corp., senior note, 6.125%, 7/15/22 United States 400,000 431,000 BreitBurn Energy Partners LP/Finance Corp., senior bond, 7.875%, 4/15/22 United States 700,000 719,250 Franklin Universal Trust Statement of Investments, November 30, 2013 (unaudited) (continued) senior note, 8.625%, 10/15/20 United States Calumet Specialty Products Partners LP/Finance Corp., senior note, 9.375%, 5/01/19 United States 9.625%, 8/01/20 United States Carrizo Oil & Gas Inc., senior note, 8.625%, 10/15/18 United States 7.50%, 9/15/20 United States CGG, senior note, 7.75%, 5/15/17 France 6.50%, 6/01/21 France Chaparral Energy Inc., senior note, 9.875%, 10/01/20 United States 8.25%, 9/01/21 United States 7.625%, 11/15/22 United States CHC Helicopter SA, senior secured note, first lien, 9.25%, 10/15/20 Canada Chesapeake Energy Corp., senior note, 6.625%, 8/15/20 United States Clayton Williams Energy Inc., senior note, 7.75%, 4/01/19 United States c 144A, 7.75%, 4/01/19 United States CONSOL Energy Inc., senior note, 8.00%, 4/01/17 United States 8.25%, 4/01/20 United States 6.375%, 3/01/21 United States c Drill Rigs Holdings Inc., secured note, 144A, 6.50%, 10/01/17 United States Eagle Rock Energy Partners LP/Finance Corp., senior note, 8.375%, 6/01/19 United States El Paso Corp., senior bond, 6.50%, 9/15/20 United States Energy Transfer Equity LP, g senior bond, 5.875%, 1/15/24 United States senior note, 7.50%, 10/15/20 United States Energy XXI Gulf Coast Inc., senior note, 9.25%, 12/15/17 United States EPL Oil & Gas Inc., senior note, 8.25%, 2/15/18 United States c Expro Finance Luxembourg, senior secured note, 144A, 8.50%, 12/15/16 United Kingdom Goodrich Petroleum Corp., senior note, 8.875%, 3/15/19 United States Halcon Resources Corp., senior note, 9.75%, 7/15/20 United States 8.875%, 5/15/21 United States c 144A, 9.25%, 2/15/22 United States c Kinder Morgan Finance Co. LLC, senior secured note, 144A, 6.00%, 1/15/18 United States Kodiak Oil & Gas Corp., senior note, 8.125%, 12/01/19 United States c 144A, 5.50%, 1/15/21 United States Linn Energy LLC/Finance Corp., senior note, 8.625%, 4/15/20 United States 7.75%, 2/01/21 United States Martin Midstream Partners LP/Martin Midstream Finance Corp., senior note, 8.875%, 4/01/18 United States 7.25%, 2/15/21 United States Midstates Petroleum Co. Inc./LLC, senior note, 9.25%, 6/01/21 United States c Murray Energy Corp., senior secured note, 144A, 8.625%, 6/15/21 United States Oasis Petroleum Inc., senior note, 7.25%, 2/01/19 United States 6.50%, 11/01/21 United States 6.875%, 1/15/23 United States c 144A, 6.875%, 3/15/22 United States Offshore Group Investment Ltd., senior bond, first lien, 7.125%, 4/01/23 United States senior secured note, first lien, 7.50%, 11/01/19 United States PBF Holding Co. LLC, first lien, 8.25%, 2/15/20 United States Penn Virginia Corp., senior note, 8.50%, 5/01/20 United States Penn Virginia Resource Partners LP/Finance Corp. II, senior note, 8.375%, 6/01/20 United States c 144A, 6.50%, 5/15/21 United States Plains Exploration & Production Co., senior note, 6.875%, 2/15/23 United States QEP Resources Inc., senior note, 5.375%, 10/01/22 United States Franklin Universal Trust Statement of Investments, November 30, 2013 (unaudited) (continued) 5.25%, 5/01/23 United States QR Energy LP/QRE Finance, senior note, 9.25%, 8/01/20 United States c,h Quicksilver Resources Inc., secured note, second lien, 144A, FRN, 7.00%, 6/21/19 United States c Sabine Pass Liquefaction LLC, first lien, 144A, 6.25%, 3/15/22 United States secured note, 144A, 5.625%, 2/01/21 United States senior secured note, 144A, 5.625%, 4/15/23 United States c Samson Investment Co., senior note, 144A, 9.75%, 2/15/20 United States c Sanchez Energy Corp., senior note, 144A, 7.75%, 6/15/21 United States W&T Offshore Inc., senior note, 8.50%, 6/15/19 United States Food & Staples Retailing 0.4% Rite Aid Corp., senior secured note, 8.00%, 8/15/20 United States Food, Beverage & Tobacco 2.5% Constellation Brands Inc., senior note, 4.25%, 5/01/23 United States Del Monte Corp., senior note, 7.625%, 2/15/19 United States c Dole Food Co. Inc., senior secured note, 144A, 7.25%, 5/01/19 United States c JBS USA LLC/Finance Inc., senior note, 144A, 8.25%, 2/01/20 United States 7.25%, 6/01/21 United States c Post Holdings Inc., senior note, 144A, 6.75%, 12/01/21 United States 7.375%, 2/15/22 United States c Sun Merger Sub Inc., senior note, 144A, 5.875%, 8/01/21 United States Health Care Equipment & Services 4.9% Alere Inc., senior note, 7.25%, 7/01/18 United States senior sub. note, 6.50%, 6/15/20 United States Aviv Healthcare Properties LP/Aviv Healthcare Capital Corp., senior note, 7.75%, 2/15/19 United States c 144A, 6.00%, 10/15/21 United States CHS/Community Health Systems Inc., senior note, 8.00%, 11/15/19 United States senior note, 7.125%, 7/15/20 United States senior secured note, 5.125%, 8/15/18 United States DaVita HealthCare Partners Inc., senior note, 5.75%, 8/15/22 United States ExamWorks Group Inc., senior note, 9.00%, 7/15/19 United States HCA Inc., senior note, 6.50%, 2/15/16 United States senior note, 5.875%, 5/01/23 United States senior secured note, 5.875%, 3/15/22 United States Tenet Healthcare Corp., senior note, 8.125%, 4/01/22 United States Materials 11.0% ArcelorMittal, senior note, 6.00%, 3/01/21 Luxembourg c Ardagh Packaging Finance PLC, senior note, 144A, 9.125%, 10/15/20 Luxembourg c Ardagh Packaging Finance PLC/Ardagh MP Holdings USA Inc., secured note, 144A, 4.875%, 11/15/22 Luxembourg senior note, 144A, 7.00%, 11/15/20 Luxembourg Ashland Inc., senior note, 4.75%, 8/15/22 United States c Barminco Finance Pty. Ltd., senior note, 144A, 9.00%, 6/01/18 Australia c BlueScope Steel Ltd./BlueScope Steel Finance, senior note, 144A, 7.125%, 5/01/18 Australia c Cemex SAB de CV, senior secured note, 144A, 9.00%, 1/11/18 Mexico c Eldorado Gold Corp., senior note, 144A, 6.125%, 12/15/20 Canada Euramax International Inc., senior secured note, 9.50%, 4/01/16 United States c Exopack Holding Corp., senior note, 144A, 10.00%, 6/01/18 United States c FMG Resources (August 2006) Pty. Ltd., senior note, 144A, 7.00%, 11/01/15 Australia 6.875%, 2/01/18 Australia 8.25%, 11/01/19 Australia c Ineos Finance PLC, senior secured note, 144A, 7.50%, 5/01/20 Switzerland c Ineos Group Holdings SA, senior note, 144A, 6.125%, 8/15/18 Switzerland Franklin Universal Trust Statement of Investments, November 30, 2013 (unaudited) (continued) c Inmet Mining Corp., senior note, 144A, 8.75%, 6/01/20 Canada 1,000,000 1,092,500 7.50%, 6/01/21 Canada 100,000 104,750 Novelis Inc., senior note, 8.75%, 12/15/20 Canada 700,000 787,500 Olin Corp., senior bond, 5.50%, 8/15/22 United States 1,600,000 1,604,000 c Orion Engineered Carbons Bondco GmbH, senior secured note, first lien, 144A, 9.625%, 6/15/18 Germany 700,000 773,938 c,d Orion Engineered Carbons Finance & Co. SCA, senior note, 144A, PIK, 9.25%, 8/01/19 Germany 200,000 210,000 c Perstorp Holding AB, first lien, 144A, 8.75%, 5/15/17 Sweden 1,000,000 1,071,698 c Rain CII Carbon LLC/Corp., second lien, 144A, 8.25%, 1/15/21 United States 500,000 515,000 Reynolds Group Issuer Inc./LLC/SA, first lien, 5.75%, 10/15/20 United States 500,000 515,000 senior note, 8.50%, 5/15/18 United States 1,000,000 1,062,500 senior note, 9.00%, 4/15/19 United States 200,000 215,000 senior note, 9.875%, 8/15/19 United States 100,000 111,500 senior note, 8.25%, 2/15/21 United States 700,000 740,250 c Sealed Air Corp., senior note, 144A, 8.125%, 9/15/19 United States 400,000 453,000 6.50%, 12/01/20 United States 400,000 436,000 8.375%, 9/15/21 United States 300,000 345,000 c U.S. Coatings Acquisition Inc./Flash Dutch 2 BV, senior note, 144A, 7.375%, 5/01/21 United States 500,000 532,500 21,757,327 Media 7.5% Cablevision Systems Corp., senior note, 8.625%, 9/15/17 United States 700,000 812,000 CCO Holdings LLC/CCO Holdings Capital Corp., senior bond, 5.25%, 9/30/22 United States 200,000 189,500 Clear Channel Communications Inc., senior secured bond, first lien, 9.00%, 3/01/21 United States 1,900,000 1,928,500 Clear Channel Worldwide Holdings Inc., senior note, 6.50%, 11/15/22 United States 500,000 520,000 senior sub. note, 7.625%, 3/15/20 United States 700,000 742,000 CSC Holdings LLC, senior note, 6.75%, 11/15/21 United States 700,000 757,750 DISH DBS Corp., senior note, 7.125%, 2/01/16 United States 1,500,000 1,661,250 6.75%, 6/01/21 United States 700,000 757,750 c Gannett Co. Inc., senior bond, 144A, 6.375%, 10/15/23 United States 900,000 940,500 senior note, 144A, 5.125%, 7/15/20 United States 600,000 615,000 d Radio One Inc., senior sub. note, PIK, 12.50%, 5/24/16 United States 1,317,676 1,334,147 c The Nielsen Co. (Luxembourg) Sarl, senior note, 144A, 5.50%, 10/01/21 United States 400,000 410,000 c Univision Communications Inc., senior secured bond, 144A, 6.75%, 9/15/22 United States 400,000 442,000 senior secured note, 144A, 6.875%, 5/15/19 United States 1,000,000 1,082,500 senior secured note, 144A, 7.875%, 11/01/20 United States 200,000 223,500 c UPCB Finance III Ltd., senior secured note, 144A, 6.625%, 7/01/20 Netherlands 1,100,000 1,177,000 c WMG Acquisition Corp., secured note, 144A, 6.00%, 1/15/21 United States 1,190,000 1,246,525 14,839,922 Pharmaceuticals, Biotechnology & Life Sciences 2.5% c inVentiv Health Inc., senior secured note, 144A, 9.00%, 1/15/18 United States 400,000 422,000 c,d Jaguar Holding Co. I, senior note, 144A, PIK, 9.375%, 10/15/17 United States 600,000 636,750 c Jaguar Holding Co. II/Merger Sub Inc., senior note, 144A, 9.50%, 12/01/19 United States 400,000 451,000 Par Pharmaceutical Cos. Inc., senior note, 7.375%, 10/15/20 United States 1,600,000 1,688,000 c Valeant Pharmaceuticals International Inc., senior note, 144A, 7.50%, 7/15/21 United States 300,000 331,500 g 5.625%, 12/01/21 United States 200,000 201,500 c VPI Escrow Corp., senior note, 144A, 6.375%, 10/15/20 United States 1,100,000 1,164,625 4,895,375 Retailing 1.2% c Academy Ltd./Finance Corp., senior note, 144A, 9.25%, 8/01/19 United States 800,000 888,000 c American Builders & Contractors Supply Co. Inc., senior note, 144A, 5.625%, 4/15/21 United States 900,000 913,500 c New Look Bondco I PLC, secured note, 144A, 8.375%, 5/14/18 United Kingdom 600,000 623,625 2,425,125 Semiconductors & Semiconductor Equipment 0.9% Freescale Semiconductor Inc., senior note, 8.05%, 2/01/20 United States 800,000 866,000 Franklin Universal Trust Statement of Investments, November 30, 2013 (unaudited) (continued) senior note, 10.75%, 8/01/20 United States 504,000 574,560 c senior secured note, 144A, 9.25%, 4/15/18 United States 212,000 229,755 c senior secured note, 144A, 6.00%, 1/15/22 United States 200,000 202,500 1,872,815 Software & Services 3.2% c BMC Software Finance Inc., senior note, 144A, 8.125%, 7/15/21 United States 600,000 639,000 Equinix Inc., senior bond, 5.375%, 4/01/23 United States 1,300,000 1,283,750 First Data Corp., senior bond, 12.625%, 1/15/21 United States 900,000 1,059,750 c senior note, 144A, 11.25%, 1/15/21 United States 200,000 221,000 c senior secured bond, 144A, 8.25%, 1/15/21 United States 900,000 959,625 c Sitel LLC/Finance Corp., senior secured note, 144A, 11.00%, 8/01/17 United States 100,000 108,250 Sterling International Inc., senior note, 11.00%, 10/01/19 United States 400,000 418,000 West Corp., senior note, 7.875%, 1/15/19 United States 1,600,000 1,738,000 6,427,375 Technology Hardware & Equipment 1.2% c,g Alcatel-Lucent USA Inc., senior note, 144A, 6.75%, 11/15/20 United States 1,200,000 1,215,000 c Blackboard Inc., senior note, 144A, 7.75%, 11/15/19 United States 300,000 298,500 c,d CommScope Holdings Co. Inc., senior note, 144A, PIK, 6.625%, 6/01/20 United States 400,000 416,000 c CommScope Inc., senior note, 144A, 8.25%, 1/15/19 United States 364,000 402,220 2,331,720 Telecommunication Services 8.2% CenturyLink Inc., senior bond, 6.75%, 12/01/23 United States 300,000 307,313 Cricket Communications Inc., senior note, 7.75%, 10/15/20 United States 1,500,000 1,725,000 Crown Castle International Corp., senior bond, 7.125%, 11/01/19 United States 100,000 108,790 5.25%, 1/15/23 United States 200,000 198,500 c Digicel Group Ltd., senior note, 144A, 8.25%, 9/30/20 Bermuda 900,000 942,750 c Digicel Ltd., senior note, 144A, 6.00%, 4/15/21 Bermuda 500,000 484,905 c eAccess Ltd., senior note, 144A, 8.25%, 4/01/18 Japan 700,000 773,500 Frontier Communications Corp., senior note, 8.50%, 4/15/20 United States 800,000 920,000 9.25%, 7/01/21 United States 200,000 236,000 8.75%, 4/15/22 United States 700,000 801,500 Intelsat Jackson Holdings SA, senior note, 7.25%, 10/15/20 Luxembourg 200,000 219,500 7.50%, 4/01/21 Luxembourg 1,500,000 1,655,625 6.625%,12/15/22 Luxembourg 500,000 511,250 c Lynx II Corp., senior bond, 144A, 6.375%, 4/15/23 United Kingdom 300,000 311,250 c Millicom International Cellular SA, senior note, 144A, 6.625%, 10/15/21 Luxembourg 700,000 718,812 c Sprint Corp., senior note, 144A, 7.875%, 9/15/23 United States 500,000 548,750 c Sprint Nextel Corp., senior note, 144A, 9.00%, 11/15/18 United States 2,000,000 2,425,000 7.00%, 3/01/20 United States 500,000 558,750 T-Mobile USA Inc., senior bond, 6.50%, 1/15/24 United States 200,000 203,000 senior note, 6.542%, 4/28/20 United States 800,000 851,000 senior note, 6.125%, 1/15/22 United States 100,000 102,125 c Wind Acquisition Finance SA, senior secured note, 144A, 11.75%, 7/15/17 Italy 1,500,000 1,595,625 16,198,945 Transportation 1.1% c CEVA Group PLC, senior note, first lien, 144A, 4.00%, 5/01/18 United Kingdom 600,000 501,000 Hertz Corp., senior note, 7.50%, 10/15/18 United States 600,000 651,000 6.75%, 4/15/19 United States 1,000,000 1,082,500 2,234,500 Utilities 1.9% c Calpine Corp., senior secured note, 144A, 7.875%, 7/31/20 United States 434,000 477,400 7.50%, 2/15/21 United States 902,000 987,690 7.875%, 1/15/23 United States 452,000 497,200 c InterGen NV, secured bond, 144A, 7.00%, 6/30/23 Netherlands 800,000 830,000 Franklin Universal Trust Statement of Investments, November 30, 2013 (unaudited) (continued) c Texas Competitive Electric Holdings Co. LLC/Texas Competitive Electric Holdings Finance Inc., senior secured note, 144A, 11.50%, 10/01/20 United States Total Corporate Bonds (Cost $164,319,251) h Senior Floating Rate Interests 1.0% Capital Goods 0.2% Navistar Inc., Tranche B Term Loan, 5.75%, 8/17/17 United States Household & Personal Products 0.5% Sun Products Corp., Tranche B Term Loan, 5.50%, 3/23/20 United States Utilities 0.3% Texas Competitive Electric Holdings Co. LLC, 2017 Term Loan, 4.668% - 4.739%, 10/10/17 United States Total Senior Floating Rate Interests (Cost $2,161,608) Total Investments before Short Term Investments (Cost $217,343,098) Shares Short Term Investments (Cost $3,256,063) 1.7% Money Market Funds 1.7% a,i Institutional Fiduciary Trust Money Market Portfolio United States Total Investments (Cost $220,599,161) 129.9% Notes Payable ( ) % ) Other Assets, less Liabilities 0.5% Net Assets 100.0% $ * The principal amount is stated in U.S. dollars unless otherwise indicated. a Non-income producing. b Security has been deemed illiquid because it may not be able to be sold within seven days. At November 30, 2013, the value of this security was $0. c Security was purchased pursuant to Rule 144A under the Securities Act of 1933 and may be sold in transactions exempt from registration only to qualified institutional buyers or in a public offering registered under the Securities Act of 1933. These securities have been deemed liquid under guidelines approved by the Fund's Board of Trustees. At November 30, 2013, the aggregate value of these securities was $72,300,958, representing 36.57% of net assets. d Income may be received in additional securities and/or cash. e Defaulted security or security for which income has been deemed uncollectible. f Perpetual security with no stated maturity date. g A portion or all of the security purchased on a when-issued or delayed delivery basis. h The coupon rate shown represents the rate at period end. i The Institutional Fiduciary Trust Money Market Portfolio is managed by the Fund's investment manager. A BBREVIATIONS Selected Portfolio ADR - American Depositary Receipt FRN - Floating Rate Note PIK - Payment-In-Kind Franklin Universal Trust Notes to Statement of Investments (unaudited) 1. ORGANIZATION Franklin Universal Trust (Fund) is registered under the Investment Company Act of 1940, as amended, as a closed-end investment company. 2. FINANCIAL INSTRUMENT VALUATION The Fund's investments in financial instruments are carried at fair value daily. Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants on the measurement date. Senior Fixed Rate Notes are carried at cost. Under procedures approved by the Funds Board of Trustees (the Board), the Funds administrator, investment manager and other affiliates have formed the Valuation and Liquidity Oversight Committee (VLOC). The VLOC provides administration and oversight of the Fund's valuation policies and procedures, which are approved annually by the Board. Among other things, these procedures allow the Fund to utilize independent pricing services, quotations from securities and financial instrument dealers, and other market sources to determine fair value. Equity securities listed on an exchange or on the NASDAQ National Market System are valued at the last quoted sale price or the official closing price of the day, respectively. Foreign equity securities are valued as of the close of trading on the foreign stock exchange on which the security is primarily traded, or the NYSE, whichever is earlier. The value is then converted into its U.S. dollar equivalent at the foreign exchange rate in effect at the close of the NYSE on the day that the value of the security is determined. Over-the-counter (OTC) securities are valued within the range of the most recent quoted bid and ask prices. Securities that trade in multiple markets or on multiple exchanges are valued according to the broadest and most representative market. Certain equity securities are valued based upon fundamental characteristics or relationships to similar securities. Investments in open-end mutual funds are valued at the closing net asset value. Debt securities generally trade in the OTC market rather than on a securities exchange. The Fund's pricing services use multiple valuation techniques to determine fair value. In instances where sufficient market activity exists, the pricing services may utilize a market-based approach through which quotes from market makers are used to determine fair value. In instances where sufficient market activity may not exist or is limited, the pricing services also utilize proprietary valuation models which may consider market characteristics such as benchmark yield curves, credit spreads, estimated default rates, anticipated market interest rate volatility, coupon rates, anticipated timing of principal repayments, underlying collateral, and other unique security features in order to estimate the relevant cash flows, which are then discounted to calculate the fair value. The Fund has procedures to determine the fair value of financial instruments for which market prices are not reliable or readily available. Under these procedures, the VLOC convenes on a regular basis to review such financial instruments and considers a number of factors, including significant unobservable valuation inputs, when arriving at fair value. The VLOC primarily employs a market-based approach which may use related or comparable assets or liabilities, recent transactions, market multiples, book values, and other relevant information for the investment to determine the fair value of the investment. An income-based valuation approach may also be used in which the anticipated future cash flows of the investment are discounted to calculate fair value. Discounts may also be applied due to the nature or duration of any restrictions on the disposition of the investments. Due to the inherent uncertainty of valuations of such investments, the fair values may differ significantly from the values that would have been used had an active market existed. The VLOC employs various methods for calibrating these valuation approaches including a regular review of key inputs and assumptions, transactional back-testing or disposition analysis, and reviews of any related market activity. Trading in securities on foreign securities stock exchanges and OTC markets may be completed before the daily close of business on the NYSE. Occasionally, events occur between the time at which trading in a foreign security is completed and the close of the NYSE that might call into question the reliability of the value of a portfolio security held by the Fund. As a result, differences may arise between the value of the Funds portfolio securities as determined at the foreign market close and the latest indications of value at the close of the NYSE. In order to minimize the potential for these differences, the VLOC monitors price movements following the close of trading in foreign stock markets through a series of country specific market proxies (such as baskets of American Depositary Receipts, futures contracts and exchange traded funds). These price movements are measured against established trigger thresholds for each specific market proxy to assist in determining if an event has occurred that may call into question the reliability of the values of the foreign securities held by the Fund. If such an event occurs, the securities may be valued using fair value procedures, which may include the use of independent pricing services. In addition, certain foreign markets may be open on days that the NYSE is closed, which could result in differences between the value of the Funds portfolio securities on the last business day and the last calendar day of the reporting period. Any significant security valuation changes due to an open foreign market are adjusted and reflected by the Fund for financial reporting purposes. 3. INCOME TAXES At November 30, 2013, the cost of investments and net unrealized appreciation (depreciation) for income tax purposes were as follows: Cost of investments $ Unrealized appreciation $ Unrealized depreciation ) Net unrealized appreciation (depreciation) $ 4. FAIR VALUE MEASUREMENTS The Fund follows a fair value hierarchy that distinguishes between market data obtained from independent sources (observable inputs) and the Funds own market assumptions (unobservable inputs). These inputs are used in determining the value of the Funds financial instruments and are summarized in the following fair value hierarchy: Level 1  quoted prices in active markets for identical financial instruments Level 2  other significant observable inputs (including quoted prices for similar financial instruments, interest rates, prepayment speed, credit risk, etc.) Level 3  significant unobservable inputs (including the Funds own assumptions in determining the fair value of financial instruments) The input levels are not necessarily an indication of the risk or liquidity associated with financial instruments at that level. For movements between the levels within the fair value hierarchy, the Fund has adopted a policy of recognizing the transfers as of the date of the underlying event which caused the movement. A summary of inputs used as of November 30, 2013, in valuing the Funds assets and liabilities carried at fair value, is as follows: Level 1 Level 2 Level 3 Total Assets: Investments in Securities: Equity Investments: a Materials $ 4,316,608 $ 434,400 $ - b $ 4,751,008 Transportation - 549,634 - 549,634 Other Equity Investments c 72,789,825 - - 72,789,825 Corporate Bonds - 173,454,410 - 173,454,410 Senior Floating Rate Interests - 1,951,091 - 1,951,091 Short Term Investments 3,256,063 - - 3,256,063 Total Investments in Securities $ 80,362,496 $ 176,389,535 $ - $ 256,752,031 a Includes common, preferred and convertible preferred stocks as w ell as other equity investments. b Includes security determined to have no value at November 30, 2013. c For detailed categories, see the accompanying Statement of Investments. A reconciliation of assets in which Level 3 inputs are used in determining fair value is presented when there are significant Level 3 investments at the end of the period. 5. SUBSEQUENT EVENTS The Fund has evaluated subsequent events through the issuance of the Statement of Investments and determined that no events have occurred that require disclosure. For additional information on the Fund's significant accounting policies, please refer to the Fund's most recent semiannual or annual shareholder report. Item 2. Controls and Procedures. (a) Evaluation of Disclosure Controls and Procedures. The Registrant maintains disclosure controls and procedures that are designed to ensure that information required to be disclosed in the Registrant’s filings under the Securities Exchange Act of 1934 and the Investment Company Act of 1940 is recorded, processed, summarized and reported within the periods specified in the rules and forms of the Securities and Exchange Commission. Such information is accumulated and communicated to the Registrant’s management, including its principal executive officer and principal financial officer, as appropriate, to allow timely decisions regarding required disclosure. The Registrant’s management, including the principal executive officer and the principal financial officer, recognizes that any set of controls and procedures, no matter how well designed and operated, can provide only reasonable assurance of achieving the desired control objectives. Within 90 days prior to the filing date of this Quarterly Schedule of Portfolio Holdings on Form N-Q, the Registrant had carried out an evaluation, under the supervision and with the participation of the Registrant’s management, including the Registrant’s principal executive officer and the Registrant’s principal financial officer, of the effectiveness of the design and operation of the Registrant’s disclosure controls and procedures. Based on such evaluation, the Registrant’s principal executive officer and principal financial officer concluded that the Registrant’s disclosure controls and procedures are effective. (b) Changes in Internal Controls. There have been no changes in the Registrant’s internal controls or in other factors that could materially affect the internal controls over financial reporting subsequent to the date of their evaluation in connection with the preparation of this Quarterly Schedule of Portfolio Holdings on Form N-Q. Item 3. Exhibits. (a) Certification pursuant to Section 30a-2 under the Investment Company Act of 1940 of Laura F. Fergerson, Chief Executive Officer - Finance and Administration, and Gaston Gardey, Chief Financial Officer and Chief Accounting Officer. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Franklin Universal Trust By /s/LAURA F. FERGERSON Laura F. Fergerson Chief Executive Officer – Finance and Administration Date January 27, 2014 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By /s/LAURA F. FERGERSON Laura F. Fergerson Chief Executive Officer – Finance and Administration Date January 27, 2014 By /s/GASTON GARDEY Gaston Gardey Chief
